[Cite as Le v. Ohio Indus. Comm., 2021-Ohio-1169.]


                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

State ex rel. Cuong Le,                              :

                Relator,                             :

v.                                                   :              No. 19AP-404

Industrial Commission of Ohio et al.,                :           (REGULAR CALENDAR)

                Respondents.                         :


                                          D E C I S I O N

                                     Rendered on April 6, 2021


                On brief: Gruhin & Gruhin, LLC, and Michael H. Gruhin, for
                relator.

                On brief: Dave Yost, Attorney General, Lauren A. Kemp, for
                respondent.

                                  IN MANDAMUS
                   ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BEATTY BLUNT, J.

        {¶ 1} Relator, Cuong Le, brings this original action seeking a writ of mandamus

ordering respondent the Industrial Commission of Ohio ("commission") to vacate its order

denying relator's application for permanent total disability ("PTD") benefits and enter an

order granting such benefits.

        {¶ 2} This court referred this matter to a magistrate of this court pursuant to Civ.R.

53 and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate considered the

action on its merits and issued a decision that includes findings of fact and conclusions of

law, which is appended hereto. The magistrate determined that the commission did not
19AP-404                                                                                    2


abuse its discretion in denying relator's application for PTD benefits and has recommended

that this court deny the request for a writ of mandamus.

       {¶ 3} Relator has filed the following objection to the magistrate's decision:

              The Magistrate erred when he concluded that the ICO staff
              hearing officer's consideration of the Stephenson factors was
              supported by "some evidence" to support denial of Relator's
              PTD application.

       {¶ 4} Because relator has filed an objection, we must independently review the

record and the magistrate's decision to ascertain whether "the magistrate has properly

determined the factual issues and appropriately applied the law." Civ.R. 53(D)(4)(d).

       {¶ 5} In order for this court to issue a writ of mandamus as a remedy from a

determination of the commission, a relator must show a clear legal right to the relief sought

and that the commission has a clear legal duty to provide such relief. State ex rel. Pressley

v. Indus. Comm. 11 Ohio St.2d 141 (1967). "A clear legal right to a writ of mandamus exists

when the relator shows that the commission abused its discretion by entering an order that

is not supported by any evidence in the record." State ex rel. Metz v. GTC, Inc., 142 Ohio

St.3d 359, 2015-Ohio-1348, ¶ 11, citing State ex rel. Elliott v. Indus. Comm., 26 Ohio St.3d

76 (1986). The court will not disturb the commission's decision if there is "some evidence"

to support it. State ex rel. Fiber-Lite Corp. v. Indus. Comm., 36 Ohio St.3d 202 (1988);

State ex rel. Bennett v. Aldi, Inc., 10th Dist. No. 14AP-632, 2016-Ohio-83, ¶ 6. " 'Where a

commission order is adequately explained and based on some evidence[,] * * * the order

will not be disturbed as manifesting an abuse of discretion.' " State ex rel. Avalon Precision

Casting Co. v. Indus. Comm., 109 Ohio St.3d 237, 2006-Ohio-2287, ¶ 9, quoting State ex

rel. Mobley v. Indus. Comm., 78 Ohio St.3d 579, 584 (1997). Thus, as long as some evidence

supports the commission's decision, this court must defer to the commission.
19AP-404                                                                                  3


       {¶ 6} The relevant inquiry in a determination of PTD is claimant's ability to do any

sustained remunerative employment. State ex rel. Domjancic v. Indus. Comm., 69 Ohio

St.3d 693 (1994). Generally, in making this determination, the commission must consider

not only medical impairments but also the claimant's age, education, work record, and

other relevant non-medical factors. State ex rel. Stephenson v. Indus. Comm., 31 Ohio

St.3d 167 (1987). Thus, a claimant's medical capacity to work is not dispositive if the

claimant's non-medical factors foreclose employability. State ex rel. Gay v. Mihm, 68 Ohio

St.3d 315 (1994). The commission must also specify in its order what evidence has been

relied upon and briefly explain the reasoning for its decision. State ex rel. Noll v. Indus.

Comm., 57 Ohio St.3d 203 (1991).

       {¶ 7} In making its determination, the resolution of disputed facts is within the

final jurisdiction of the commission. State ex rel. Allerton v. Indus. Comm., 69 Ohio St.2d

396, 397 (1982). The commission may accept all, none, or any portion of an expert's report

and is not required to give special weight or conclusive weight to any particular vocational

or medical report. State ex rel. Ellis v. McGraw Edison Co., 66 Ohio St.3d 92 (1993).

Indeed, the Supreme Court of Ohio has instructed:

              Reviewing courts must not micromanage the commission as it
              carries    out   the     business     of   compensating     for
              industrial/occupational injuries and illness. The commission is
              the exclusive evaluator of evidentiary weight and disability.
              Moreover, review of a commission order in mandamus is not
              de novo, and courts must defer to the commission's expertise
              in evaluating disability, not substitute their judgment for the
              commission's. Where a commission order is adequately
              explained and based on some evidence, even evidence that may
              be persuasively contradicted by other evidence of record, the
              order will not be disturbed as manifesting an abuse of
              discretion.
19AP-404                                                                                     4


State ex rel. Steele v. Indus. Comm., et al., 10th Dist. No. 04AP-606, 2005-Ohio-4125, ¶ 7,

quoting State ex rel. Mobley v. Indus. Comm., 78 Ohio St.3d 579, 584 (1997) (Citations

omitted.).

       {¶ 8} Relator's objection essentially presents the same arguments he made to the

magistrate. Relator contends that the commission ignored evidence of his vocational

limitations and that the decision of the commission denying his application for PTD

benefits is inconsistent with both the Employability Assessment Report of Mark Anderson

and the report of Maria Armstrong-Murphy, M.D., regarding relator's extent of disability.

However, we find that the magistrate properly determined that because there is some

evidence in the record to support the commission's denial of relator's application for PTD

benefits, he is not entitled to mandamus relief. Specifically, the magistrate correctly found

the commission's examination of non-medical factors is supported by "some evidence"

upon which the commission properly relied in denying relator's application because the

staff hearing officer's ("SHO") report independently assessed relator's age, work history,

transferable skills, lack of education beyond the sixth grade, and language deficit and

identified these factors as either positive, negative, or neutral. The record clearly shows the

SHO properly considered these non-medical factors and concluded that, on balance, they

did not support relator's claim for PTD benefits.

       {¶ 9} Furthermore, the SHO's order specifically states that in reaching the decision

that relator is capable of remunerative employment at the sedentary level as a manicurist,

his former occupation, the SHO relied upon Dr. Kaffen's report, relator's testimony, and

the fact that Dr. Armstrong-Murphy previously released relator to return to his former

occupation. This is consistent with Dr. Armstrong-Murphy's report wherein she noted

relator "could work with restrictions since he was released back to work as a manicurist"
19AP-404                                                                                    5


despite that he was not "fit to return to return to work as a carpenter since 1998 and is

unlikely to do so." (Stip. at 3-6, 169-74.)

       {¶ 10} We reject relator's contention that this court must "re-visit" certain alleged

inconsistencies within Dr. Armstrong-Murphy's report that might indicate that relator is

not capable of working as a manicurist, and we likewise reject relator's contention that the

SHO improperly ignored the report of Mark Anderson. As set forth previously, it is well-

settled the commission may accept all, none, or any portion of an expert's report and is not

required to give special weight or conclusive weight to any particular vocational or medical

report. State ex rel. Ellis v. McGraw Edison Co., 66 Ohio St.3d 92 (1993). Although relator

may disagree with the conclusion of the SHO in this case, because the record shows that

there was "some evidence" to support the commission's denial of relator's application, this

court must defer to the determination of the commission.

       {¶ 11} For all these reasons, we overrule relator's sole objection. Having conducted

an examination of the magistrate's decision and an independent review of the evidence

pursuant to Civ.R. 53, we find the magistrate properly applied the relevant law to the salient

facts in reaching the conclusion that relator is not entitled to a writ of mandamus.

Accordingly, we adopt the magistrate's decision as our own, including the findings of fact

and conclusions of law contained therein, and we deny relator's request for a writ of

mandamus.

                                          Objections overruled; writ of mandamus denied.


                         DORRIAN, P.J., and SADLER, J., concur.
19AP-404                                                                                6


                                  APPENDIX


                          IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel. Cuong Le,                     :

              Relator,                      :

v.                                          :                    No. 19AP-404

Industrial Commission of Ohio et al.,       :               (REGULAR CALENDAR)

              Respondents.                  :



                          MAGISTRATE'S DECISION

                             Rendered on December 9, 2020


              Gruhin & Gruhin, LLC, and Michael H. Gruhin, for relator.

              Dave Yost, Attorney General, Lauren A. Kemp, for
              respondent.


                                    IN MANDAMUS

       {¶ 12} Relator, Cuong Le, brings this original action seeking a writ of mandamus

ordering respondent Industrial Commission of Ohio ("commission") to vacate its order

denying relator's application for permanent total disability ("PTD") benefits and enter an

order granting such benefits.

Findings of Fact:

       {¶ 13} 1. Relator was injured on December 24, 1998 in the course and scope of his

employment with respondent Interior Products Company where he worked as a cabinet

maker.
19AP-404                                                                                  7


       {¶ 14} 2. Relator's claim was allowed for closed fracture right radius with ulna and

right carpal tunnel syndrome. (Stip. at 3.)

       {¶ 15} 3. After leaving his work as a cabinet maker due to the injury, relator worked

intermittently for approximately 15 years as a manicurist after undertaking additional

training in this profession.

       {¶ 16} 4. After a hearing before a district hearing officer ("DHO") on October 3,

2016, the DHO awarded temporary total disability ("TTD") benefits beginning on

August 18, 2016 and continuing through and after the date of the hearing. The DHO noted

as follows:

                  This order is based on support, causation and proof of disability
                  from Todd Hochman, M.D., dated 08/09/2016 and
                  09/04/2016, Joshua Goldner, M.D., dated 08/15/2016, and
                  Injured Worker's testimony that he was no longer able to
                  continue to keep on working because of increasing
                  symptomatology in his right hand, without having another
                  injury.

(Stip. at 167.)

       {¶ 17} 5. The Ohio Bureau of Worker's Compensation ("BWC") scheduled relator for

an independent medical examination by Dr. Maria Armstrong-Murphy to determine the

extent of disability. Dr. Armstrong-Murphy opined that relator had reached maximum

medical improvement ("MMI") as of the July 10, 2017 examination date. (Stip. at 170.) Dr.

Armstrong-Murphy further opined as follows:

                  He has not been fit to return to work as a carpenter since 1998
                  and is unlikely to do so.

                  ***

                  He did work for 7 or 8 years after 1998, his date of injury, but
                  this was not in his job. It was as a manicurist. He has not been
                  able to return since that time.
19AP-404                                                                                   8


              ***

              Claimant could work with restrictions since he was released
              back to work as a manicurist. He has been taken back off of
              work and has yet to find work within his restriction lines.

       (Stip. at 171.)

       {¶ 18} 6. Relator pursued participation in BWC's vocational rehabilitation program

in August 2017. BWC's initial assessment determined that relator was not a feasible

candidate for rehabilitation because of his lack of transferable skills, significant physical

restrictions, and low language skills, computer skills, and basic adult education. The case

was closed in October 2017, and relator's appeals of the vocational rehabilitation closure

were rejected. (Stip. at 109-118.)

       {¶ 19} 7. An evaluation conducted by Melanie Frye, MRC, CRC on September 29,

2017 during the BWC's vocational assessment yielded the following report:

              Mr. Cuong Le's overall vocational feasibility, given his past
              work experience, transferable skills, physical restrictions,
              vocational aptitudes, interests and vocational readiness is very
              low. The IW has no identified transferable occupations given
              his current restrictions and is unable to return to his past
              employment due to his documented restrictions. * * *While Mr.
              Le was cooperative throughout testing, he demonstrated very
              low vocational aptitudes. The IW required an interpreter
              throughout the evaluation * * * and had difficulty
              communicating effectively * * *. Overall, the IW's Adult Basic
              Education level fell at the first grade, third month which is
              below competitive level of employment.

              Mr. Cuong Le can no longer vocationally perform past work
              due to the physical demands, has no transferable skills, and has
              no basis for direct entry into alternative skilled employment
              given his light physical demand level restrictions. Mr. Le has no
              recorded computer skills and given his demonstrated aptitudes
              is not a strong candidate for computer training or any
              alternative technical training. * * * In consideration of these
              factors, it is with a high degree of vocational certainty that
              Mr. Le is not a feasible candidate for vocational rehabilitation
              or competitive employment at this time.
19AP-404                                                                                  9



               (Emphasis sic.) (Stip. at 130.)

       {¶ 20} 8. On June 12, 2018, relator filed his application for PTD compensation.

       {¶ 21} 9. Relator supported his PTD application with a report from Dr. James

O'Reilly, dated April 25, 2018. Relator also submitted office notes from his treating

physician, Todd S. Hochman.

       {¶ 22} 10. The commission obtained an examination of relator by Dr. Sheldon

Kaffen. Dr. Kaffen's report described relator's original injury, subsequent surgery for

placement of a plate and screws in his forearm, subsequent removal of the plate through

further surgery, and carpel tunnel relief surgery in January 2009. Relator complained of

constant pain in his right wrist and hand, limitation of motion, inability to grasp and hold

objects for more than ten minutes, inability to lift more than one or two pounds with his

right hand, and sleep disturbance resulting from pain.

       {¶ 23} 11. Dr. Kaffen's examination yielded the following observations and

conclusions:

               PHYSICAL EXAMINATION:

               Examination of the right upper extremity reveals the presence
               of a 5 inch scar on the volar distal aspect of the right forearm.
               In addition, there was a 2 inch scar on the ulnar aspect of the
               distal forearm. The left forearm measured 10 inches in
               circumference whereas the right measured 9.75 inches at the
               same level. The range of motion of the right wrist was 60
               degrees of dorsiflexion, 60 degrees of palmar flexion, radial
               deviation to 10 degrees and ulnar deviation to 30 degrees.
               There were no complaints of pain on range of motion. There
               was no discoloration of the right forearm, wrist and hand.

               On examination of the right hand, there was no thenar atrophy.
               There was no tenderness. The Tinel's sign, wrist compression
               test and Phalen's tests at the wrist were negative.
19AP-404                                                                        10


           Examination of the right elbow revealed no swelling or
           tenderness. There was a full range of motion without pain.
           There was a full range of motion of the thumb, index, middle,
           ring and little fingers without pain. There were findings of
           dysesthesia to light touch in the thumb, index and middle
           fingers on the volar aspect. Grip strength was slightly weaker
           on the right than the left.

           REVIEW OF MEDICAL RECORDS:

           I have reviewed all medical records provided by the Industrial
           Commission of Ohio.

           CONCLUSIONS

           The following conclusions are rendered within a reasonable
           degree of medical certainty and probability and are based on
           the history, physical examination and review of medical
           records.

           1. If you believe the injured worker is still at MMI, based on the
           AMA Guides, Fifth Edition, and with reference to the Industrial
           Commission Medical Examination Manual, provide the
           estimated percentage of whole person impairment arising from
           each allowed condition. Please let each condition and whole
           person impairment arising from each allowed condition[s]
           separately, and then provide a combined whole person
           impairment. If there is no impairment for an allowed condition
           indicate zero (0) percent.

           Answer: IMPAIRMENT EVALUTION: (Reference AMA
           Guides to the Evaluation of Permanent Impairment, 5th
           Edition)

           I: RIGHT WRIST: (Closed fracture right radius with ulna, right
           carpal tunnel syndrome)

           A. Impairments of the upper extremity due to abnormal
           motion:

           1. Flexion to 60 degrees          = 0%
           2. Extension to 0 degrees         = 0% (pg. 467, figure 16-28)
           3. Ulnar deviation to 20 degrees = 2%
           4. Radial deviation to 10 degrees = 4% (pg. 469, figure 16-31)

           6% upper extremity impairment – 4% whole person
           impairment (pg. 439, table 16-3)
19AP-404                                                                                  11



              B. Determining impairment of the upper extremity due to
              sensory deficits or pain resulting from peripheral nerve
              disorders (pg. 482, table 16-2)

              1. Grade 4 = 5%
              2. Maximum upper extremity impairment of the median nerve
              below mid forearm = 39% (pg. 492, table 16-15)

              39% x 5% = 1.95% = 2% upper extremity impairment
              2% upper extremity impairment = 1% whole person
              impairment (pg. 439, table 16-3)
              4% + 1% = 5% whole person impairment (pg. 604 Combined
              Values Chart)

              3. If you believe the injured worker is still at MMI complete the
              enclosed Physical Strength rating. In your narrative report
              provide a discussion setting forth physical limitations resulting
              from the allowed conditions.

              Answer: The claimant's restrictions consist of maximum
              lifting, pushing, pulling of no more than 10 pounds occasionally
              or gripping of objects of more than 2 pounds with his right
              hand. The claimant is able to sit and stand occasionally. He has
              no limitations for walking or standing.

(Stip. at 20-21.)

       {¶ 24} 12. Relator's PTD application was heard before a staff hearing officer ("SHO")

on December 5, 2018.

       {¶ 25} 13. By order mailed December 13, 2018, the SHO issued an order denying

relator's PTD application and finding that relator was "capable of sustained remunerative

employment at the sedentary level as a manicurist, his former occupation." In contrast, the

SHO concluded that relator was not capable of returning to work as a cabinet maker.

       {¶ 26} 14. Regarding non-medical factors, the SHO noted that relator was 52 years

old at the time of hearing, appeared in good health, and looked younger than his stated age.

The SHO therefore concluded that relator's age was a positive factor. The SHO noted that

relator testified that he had not finished the sixth grade in Vietnam before immigrating and
19AP-404                                                                                    12


never furthered his education in the United States. Relator testified that he was illiterate in

English, his second language, which he spoke and understood very poorly. The SHO

nonetheless noted that relator was able to anticipate questions without waiting for

translation and did otherwise demonstrate some English skills, and that relator's limited

command of English had not prevented employment as a cabinet maker and manicurist.

The SHO concluded that relator's language deficit was neither a negative nor a positive

factor, unlike relator's lack of education which was a negative vocational factor. The SHO

finally concluded that relator's work history supported either resumption of work as a

manicurist or a transition to another sedentary job.

                15. Addressing the medical factors, the SHO wrote as follows:
                The Staff Hearing Officer relied on the 08/22/2018 Industrial
                Commission specialist report of Sheldon Kaffen, M.D. in a
                report date 09/04/2018 and filed 09/10/2018. Dr. Kaffen
                indicates that the Injured Worker has reached a level of
                maximum medical improvement for his allowed conditions
                noted above and rates his whole person impairment at only 5%.
                Dr. Kaffen states that the Injured Worker's restrictions
                consist[] of sedentary work and his restriction includes a
                maximum lifting, pushing, pulling of no more than 10 pounds
                occasionally or gripping of objects no more than two pounds
                with is right hand. He is able to sit or stand occasionally. These
                restrictions support Dr. Kaffen's conclusion that the Injured
                Worker is capable of mid[-]range of sedentary work but not
                able to return to his former work as a cabinet maker because
                the restrictions are beyond the physical requirements of the
                job.

                As the medical evidence relied upon confirms that the Injured
                Worker is able to return to work in the sedentary level based on
                a report of Dr. Kaffen, it is necessary as a matter of law to
                consider vocational factors and whether or not they render the
                Injured Worker permanently and totally disabled. The Staff
                Hearing Officer finds that the Injured Worker is not able to
                return to his former position of employment as a cabinet maker
                as these are beyond his medical restrictions as noted above.

(Stip. at 4.)
19AP-404                                                                                   13


                16. The SHO's order concludes as follows:
                In conclusion, the Hearing Officer relied on the medical report
                of Dr. Kaffen with the medical restrictions and the positive
                vocational factors of age, work experience and transferrable
                skills into denying the application for permanent total
                disability compensation due to the fact that the Injured Worker
                is capable of sustained remunerative employment at the
                sedentary level as a manicurist, his former occupation. This
                release to return to his former occupation by Dr. Murphy
                relieves the Bureau of Workers Compensation and the
                Industrial Commission from having to provide vocational
                rehabilitation services. The Hearing Officer relied on Dr.
                Kaffen's report as well as the Injured Worker's testimony as
                noted above.

                Finally, the Hearing Officer dismisses the Injured Worker's
                representative's argument that Dr. Kaffen's report is equivocal
                and shall be excluded. The Hearing Officer finds that while Dr.
                Kaffen's report is not perfect, it is sufficiently accurate and
                persuasive and has no material mistakes of fact that has
                rendered the opinion equivocal.

(Stip. at 5.)

       {¶ 27} 17. Relator filed for reconsideration before the commission, which was

refused.

       {¶ 28} 18. Relator filed his complaint in mandamus with this court on June 26, 2019.

Discussion and Conclusions of Law:
       {¶ 29} Relator primarily challenges the SHO's reliance on the report of Dr. Kaffen.

Relator also asserts that the SHO ignored evidence of relator's vocational limitations,

including the commission's prior determination on that question.

       {¶ 30} To be entitled to relief in mandamus, relator must establish that he has a clear

legal right to relief, that the commission has a clear legal duty to provide such relief, and

that relator has no plain and adequate remedy in the ordinary course of law. State ex rel.

Berger v. McMonagle, 6 Ohio St.3d 28 (1983). To do this, relator must demonstrate that
19AP-404                                                                                   14


the commission abused its discretion and, "in this context, abuse of discretion has been

repeatedly defined as a showing that the commission's decision was rendered without some

evidence to support it." State ex rel. Burley v. Coil Packing, Inc., 31 Ohio St.3d 18, 20

(1987); State ex rel. Elliott v. Indus. Comm., 26 Ohio St.3d 76 (1986). Where the record

contains some evidence to support the commission's findings, there has been no abuse of

discretion, and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co.,

29 Ohio St.3d 56 (1987). The determination of disputed facts is within the final jurisdiction

of the commission. State ex rel. Allerton v. Indus. Comm., 69 Ohio St.2d 396, 397 (1982).

       {¶ 31} The magistrate concludes that there is some evidence to support the

commission's denial of relator's PTD application. The SHO's order relied primarily for

physical factors on the report of Dr. Kaffen, who examined relator and reached the

conclusion that relator was capable of sedentary work with limitations. Dr. Kaffen's report

is internally consistent, and presents a consistent analysis of relator's physical limitations

and capability, leading to a conclusion that follows from the observed conditions.

       {¶ 32} The SHO's examination of non-medical factors under State ex rel.

Stephenson v. Indus. Comm., 31 Ohio St.3d 167 (1987), is also supported by some evidence.

The SHO's report assesses relator's age, work history, transferable skills, and assigns these

as positive, negative, or neutral factors in a manner that is consistent with prior

conclusions.

       {¶ 33} The fact that Dr. Kaffen's report is not entirely consistent with the previous

employability assessment reports that resulted in the closure of vocational services in 2017

is not sufficient to disregard Dr. Kaffen's report or set aside the commission's order. The

SHO independently analyzed the Stephenson factors, considered all obstacles to

employment outlined in the previous determination on vocational services, and reached a
19AP-404                                                                                    15


conclusion supported by some evidence in the form of relator's personal work history and

the SHO's assessment of relator's education and other factors. The SHO noted that relator

had received treatment and surgery after his return to work as a manicurist and had again

returned to work. The commission may accept all, none, or any portion of an expert's report

and is not required to give special weight or conclusive weight to any particular vocational

or medical report. State ex rel. Ellis v. McGraw Edison Co., 66 Ohio St.3d 92 (1993). The

SHO's order notes that Dr. Armstrong-Murphy's report did not release relator to return to

work as a cabinet maker but released him to work as a manicurist. (Stip at 3-6, 169-74.)

       {¶ 34} Finally, relator asserts that Dr. Kaffen's report should not be relied upon due

to the absence of a professional translator. Relator, however, does not articulate any specific

aspect of the report that was materially affected or limited by the absence of a professional

translator, and relator was accompanied by a relative to serve as a translator in the

examination.

       {¶ 35} It is therefore the magistrate's conclusion that the commission's order

denying relator's PTD application is supported by some evidence and that the commission

did not abuse its discretion in denying the application. It is the magistrate's decision and

recommendation that the requested writ of mandamus be denied.


                                               /S/ MAGISTRATE
                                               MARTIN L. DAVIS


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).